753 N.W.2d 178 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Rankin ARMSTRONG, Defendant-Appellant.
Docket No. 136327. COA No. 272104.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the December 18, 2007 judgment of the Court of Appeals is considered *179 and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Otsego Circuit Court for a hearing under People v Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).
In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.